Citation Nr: 1720711	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  05-14 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depression, depression with psychosis, and cyclothymic disorder.

2.  Entitlement to a rating in excess of 10 percent for a left index finger scar.

3.  Entitlement to a disability rating in excess of 10 percent for residuals of a shell fragment wound (SFW) of the right wrist.

4.  Entitlement to a disability rating in excess of 30 percent for residuals of SFW of the right chest with damage of the extrinsic muscle group II.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1964 to September 1966.  The Veteran was awarded the Purple Heart Medal with First Oak Leaf Cluster and Combat Infantryman Badge, among other decorations.  

This case comes before the Board of Veterans' Appeals (the Board) from November 2004 and June 2006 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems; any future consideration of this case should take into account the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans' Law Judge in June 2007.  A transcript of that proceeding has been associated with the claims file.

The Board remanded the Veteran's claims in October 2007 for further development.  The Veteran's claims were remanded again in September 2015 for further development.  However, for the reasons discussed below, additional development is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

In a January 2016 rating decision, the RO increased the Veteran's residuals of SFW of the right chest to 30 percent, effective from August 2, 2004, and increased the Veteran's left index finger scar to 10 percent, effective August 2, 2004.  Regardless of the RO's actions, the issues remain before the Board because the increased ratings were not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Id.  Here, the Veteran has reported he was unemployed and retired due to eligibility by age or duration of work, and has not suggested he is unable to obtain or follow a substantially gainful occupation due to his service-connected disabilities.  See August 2009 VA examination report.  Thus, the Board finds that a claim for TDIU is not before the Board at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The September 2015 Board remand instructed the AOJ to obtain any outstanding private medical records with the Veteran's assistance, including records from the Arecibo Vet Center; obtain any outstanding VA medical records, including records from the Brooklyn VA Medical Center from the 1970s; afford the Veteran VA examinations for his claimed disabilities; and to readjudicate the claims on appeal in a Supplemental Statement of the Case (SSOC) with consideration of the VA treatment records dated from 2005 to February 2006.  

On remand, the AOJ obtained records from the Arecibo Vet Center in October 2015.  Additionally, the AOJ obtained outstanding VA medical records from the San Juan VAMC in January 2016.  However, in an April 2016 submission, the Veteran reported that he continued to receive care at the San Juan VAMC and Mayaguez VA Outpatient Clinic, submitted excerpts of those records, and asked that records from these facilities be obtained.  The most recent records from those facilities are dated in December 2015.  On remand, records from those facilities dated from December 2015 to present should be associated with the claims file.  See Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).

Although the AOJ attempted to retrieve records from the Brooklyn VAMC on October 14, 2015, it received a negative response on October 18, 2015.  VA regulations require that if VA makes reasonable efforts to obtain federal records but determines that they do not exist or are unavailable, the AOJ should provide written notice to the Veteran of the identity of the records that could not be obtained, an explanation of the efforts undertaken to obtain those records, a description of any further action VA would take regarding the records, and notice that the Veteran is ultimately responsible for providing the records.  See 38 C.F.R. § 3.159(e) (2016).  A review of the records indicate the Veteran was not provided the requisite notice under 38 C.F.R. § 3.159(e) (2016).  Thus, on remand such notice should be provided.

In November 2015, the Veteran submitted a VA Form 21-4142 authorizing the release of records from Sistema San Juan Capestrano and First Hospital Panamericano.  Although the records from Sistema San Juan Capestrano were previously obtained, records of the Veteran's treatment at First Hospital Panamericano from December 7, 2011 to December 22, 2011 do not appear to have been sought or received.  Accordingly, the AOJ on remand should request the Veteran complete another VA Form 21-4142 authorizing the release of records from First Hospital Panamericano for that period and any other pertinent records not yet associated with the claims file.

Further, it appears that pertinent evidence has not been translated from Spanish into English, including two VA Forms 21-4138 received on June 13, 1974 and September 12, 1974.  On remand, the documents identified above, and any other documents as yet unidentified or that are subsequently associated with the claims file, should be translated into English.

With respect to the Veteran's claim for an acquired psychiatric disorder and the requested VA psychiatric examination, it appears that the examiner used the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM) 5 in evaluating the Veteran's psychiatric conditions.  The September 2015 remand instructed the examiner to apply the DSM IV.  While the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claim of service connection for an acquired psychiatric disorder be considered using the DSM IV criteria.  Accordingly, there has not been substantial compliance with the Board's prior remand directive, and remand for a new VA psychiatric examination is required.  

Further, the November 2015 VA examiner's negative opinion was based on the absence of evidence showing a temporal relationship between the Veteran's psychiatric disorder and military service or a change in functional status or in quality of life due to trauma exposure.  Specifically, the examiner noted that the trauma exposure did not cause impairment in social, occupational, or other areas of functioning.  However, according to a February 2016 VA medical record, the Veteran reported that upon returning from Vietnam he was chronically unstable, quit his post office job several times, moved back and forth between Puerto Rico and the United States, and did not know what to do with his life.  He also said he was restless and that his mood and behavior were erratic.  See also May 2012 VA Form 9.  The Board further notes that VA Forms 21-4138, submitted in June 1974 and September 1974, appear to contain reports of psychiatric symptoms.  These statements were not addressed by the examiner.  In rendering the requested opinions, the examiner should consider the Veteran's assertions regarding his post-service symptoms.  

With respect to the right chest, right wrist, and left index finger disabilities, the Board requested that the examinations for those conditions include neurological testing to determine the nature and cause of the Veteran's reported neurological symptoms, specifically numbness.  See September 2015 remand, pg. 7.  In so doing the Board observed that an August 2009 VA examination report, which noted that the Veteran had no nerve damage, was inadequate because there was no evidence the examiner performed the requested neurological testing.  Id. at pg. 3.

The Veteran was afforded muscle injury, wrist, hand and finger, and scar examinations in November 2015; however none of the examination reports indicated that neurological testing was performed.  Nevertheless, Dr. W. R.-A. opined that 1) the numbness in the left index finger was "mainly due" to his SFW on that finger, specifically an "interdigital nerve laceration;" 2) the Veteran's right hand numbness, primarily in the thenar area, was due to a radial nerve laceration that resulted from his SFW on the wrist; 3) the Veteran's right index, middle, and right finger numbness was due to nonservice-connected carpal tunnel syndrome; 4) the Veteran's right shoulder numbness was due to nonservice-connected degenerative joint disease (DJD) of the right shoulder; and 5) his right arm numbness was caused by right shoulder DJD.  See January 2016 VA medical opinion.  Although the examiner has attributed the Veteran's left index finger and right hand numbness to his service-connected injuries, the examiner did not provide information sufficient to rate those neurological manifestations.  Thus, additional clarification is required.

Lastly, the Board notes that the January 2016 SSOC did not indicate that the AOJ had reviewed VA medical records for the period from 2005 to February 2006.  Due process requires the AOJ to do so before the Board may review the Veteran's claims de novo.  38 C.F.R. §§ 19.31, 19.37 (2016); see also Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to obtain VA treatment records from December 2015 to present.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

Additionally, provide the Veteran notice regarding the October 18, 2015 negative response from the Brooklyn VAMC, consistent with 38 C.F.R. § 3.159(e) (2016).

2.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to his claims, including First Hospital Panamericano for the period of December 7, 2011 to December 22, 2011.

3.  Translate into English the June 13, 1974 and September 12, 1974 VA Forms 21-4138, as well as any other Spanish language documents as yet unidentified or which have been added to the record following this remand.

4.  Schedule the Veteran for a VA examination with a VA psychiatrist or psychologist to determine the current nature and etiology of any diagnosed acquired psychiatric disorders, in accordance with the DSM IV.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis. 

Following examination of the Veteran, the examiner should, in light of the examination findings and the service and post-service medical and lay evidence of record, provide a written response to the following:

a)  Identify any acquired psychiatric disorder that is currently manifested or is indicated in the evidence of record at any time from approximately October 2005.

**The examiner is reminded that the DSM-IV criteria apply in this case.**

b)  For each acquired psychiatric disorder identified, state whether it is at least as likely as not (a probability of 50 percent or greater) that the disorder is related to or had its onset during service, to include as a result of the Veteran's combat service.

c)  For PTSD, if diagnosed during the appeal period, state whether it is at least as likely as not (a probability of 50 percent or greater) that PTSD is related to service, to include as a result of the Veteran's combat service.  

If the examiner finds that the Veteran does not meet the criteria for PTSD during the appeal period, he or she should reconcile that finding with the Veteran's VA and private treatment records which show a diagnosis of PTSD.  See, e.g., January 2008 and January 2010 records from Sistema San Juan Capestrano, and February 2016 VA Psychology Note.

In rendering the requested opinion, the examiner should comment on the Veteran's assertions that upon returning from Vietnam he was chronically unstable, quit his post office job several times, moved back and forth between Puerto Rico and the United States, did not know what to do with his life, and said he was restless and that his mood and behavior were erratic.  See May 2012 VA Form 9 and February 2016 VA Psychology Note.  The examiner should also comment on the Veteran's June 13, 1974 and September 12, 1974 VA Forms 21-4138, in which he appears to have reported psychiatric symptoms.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  After directives 1, 2, and 3 are completed, afford the Veteran an examination by an appropriate examiner, to determine the current nature and severity of any neurological manifestations of the Veteran's service connected right chest, right wrist, and left index finger.  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.  If studies or diagnostic tests are not necessary to render the requested information, the examiner should state why this is the case.

The examiner should identify the specific nerve(s) involved, to include whether there is incomplete or complete paralysis, and offer an opinion as to the degree of impairment of the nerve (that is, whether it is mild, moderate, moderately severe, or severe in nature).  

In providing the request information, the examiner should address the January 2016 opinion from Dr. W. R. A., which indicated that numbness in the left index finger numbness in the hand (mainly in the thenar area) was the result of nerve lacerations that occurred with his SFW injuries; that the numbness in the right index, middle, and right fingers is due to nonservice-connected carpal tunnel syndrome; and that the numbness in the right shoulder and right arm is due to nonservice-connected degenerative joint disease of the right shoulder.

6.  Thereafter, readjudicate the issues on appeal.  **The SSOC must expressly indicate that the VA treatment records dated from 2005 to February 2006 were reviewed and considered in readjudicating the Veteran's claims.**  If any determination remains unfavorable to the Veteran, he should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


